internal_revenue_service department of the treasury number release date index number washington dc person to contact refer reply to cc corp b06-plr-136357-03 date date legend distributing controlled business a business b date date state a hazard e military bases and other multi-housing locations dear this letter is in response to your authorized representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in a letter dated date the material information submitted is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury plr-136357-03 statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing is a domestic_corporation that was incorporated as a subchapter_c_corporation on date in state a on date distributing made a subchapter_s_election distributing has one class of common_stock issued and outstanding distributing engages in business a and in business b controlled will be a corporation that is formed under the laws of state a for the purpose of independently operating business b controlled will have outstanding one class of common_stock all of the stock in controlled initially will be held by distributing financial information has been received for both business a and business b indicating that each business of distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has demonstrated that the nature of business a exposes business b to liabilities and litigation arising from hazard e to allow business b to be completely segregated and insulated from the risks associated with hazard e distributing has proposed the following transaction i ii distributing will form controlled distributing will contribute to controlled the assets of business b in exchange for percent of the outstanding_stock of controlled and the assumption by controlled of the liabilities relating to business b iii distributing will distribute the shares of controlled to its shareholders pro- rata the distribution iv controlled will elect to be taxed as an s_corporation on the first available date after the distribution distributing will retain its subchapter_s_election representations distributing has made the following representations regarding the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity plr-136357-03 b c d e f g h i j other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution the gross assets of the active business conducted by distributing as defined in sec_355 of the internal_revenue_code the code will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of distributing immediately after the distribution the gross assets of the active business conducted by controlled as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of controlled following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out for the following corporate purpose to significantly enhance the protection of business b from the risks of business a the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution except for transfers by gifts to family members there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled plr-136357-03 k l the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled in the distribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m no investment_tax_credit under the code has been or will be claimed with respect to any of the assets of business b being transferred by distributing to controlled n o p q r s no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the distribution are investment companies as defined in sec_368 and iv distributing controlled and distributing’s shareholders will each pay their own expenses if any incurred in connection with the distribution the cash and investment_assets held by distributing and to be held by controlled are related to the reasonable needs of the conduct of the active trade_or_business of each corporation the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled t immediately after the distribution no person will hold disqualified_stock in distributing or controlled which constitutes a percent or greater interest in such corporations within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above we rule as follows plr-136357-03 the transfer by distributing of the assets of business b to controlled solely in exchange for common_stock of controlled and the assumption of related liabilities followed by the distribution will constitute a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for common_stock of controlled and the assumption of related liabilities sec_361 sec_357 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for common_stock of controlled and the assumption of related liabilities sec_1032 the basis of the assets to be received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the distribution sec_362 the holding_period of the distributing assets to be received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders upon the receipt of the stock of controlled sec_355 the aggregate basis of the stock of controlled and distributing in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock in the hands of the distributing shareholders immediately prior to the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 b and c the holding_period of the stock of controlled to be received by the shareholders will include the holding_period of distributing’s stock provided that the shares of distributing stock were held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a of the income_tax regulations plr-136357-03 distributing’s accumulated_adjustments_account immediately before the distribution will be allocated between distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 sec_1_1368-2 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with whether a b c distributing’s s election is valid controlled is otherwise eligible to elect to be taxed as an s_corporation or controlled’s election will be valid under sec_1362 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file with this office a copy of this letter has been sent to your authorized representative sincerely yours alfred c bishop jr branch chief branch associate chief_counsel corporate
